 
 
I 
108th CONGRESS 2d Session 
H. R. 4705 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To provide crop and livestock disaster assistance. 
 
 
1.Short titleThis Act may be cited as the Agricultural Assistance Act of 2004. 
2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.  
3.Crop disaster assistance 
(a)DefinitionsIn this section: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)).  
(2)Insurable commodity 
(A)In generalThe term insurable commodity means an agricultural commodity for which the producers on a farm are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).  
(B)ExclusionThe term insurable commodity does not include livestock.  
(3)Noninsurable commodityThe term noninsurable commodity means an eligible crop for which the producers on a farm are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).  
(b)Assistance availableThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance available to producers on a farm that have incurred qualifying losses for the 2004 crop of an agricultural commodity due to damaging weather or related condition, as determined by the Secretary.  
(c)Administration 
(1)Use of former administrative authorityExcept as provided in paragraph (2), the Secretary shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (as enacted into law by Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for quantity and quality losses as were used in administering that section.  
(2)Payment rateThe payment rate for a crop for assistance provided under this section to the producers on a farm shall be calculated as follows: 
(A)If the producers obtained a policy or plan of insurance, including a catastrophic risk protection plan, for the crop under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), 50 percent of the applicable price for the crop.  
(B)If a policy or plan of insurance, including a catastrophic risk protection plan, for the crop was not available to the producers under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), 50 percent of the applicable price for the crop.  
(C)Subject to subsections (d) and (e), if the producers did not obtain a policy or plan of insurance, including a catastrophic risk protection plan, available for the crop under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), 40 percent of the applicable price for the crop.  
(d)Ineligibility for AssistanceExcept as provided in subsection (e), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(1) in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; and  
(2)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses.  
(e)Contract waiverThe Secretary may waive subsection (d) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(1) in the case of an insurable commodity, to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for the insurable commodity for each of the next 2 crops; and  
(2)in the case of a noninsurable commodity, to file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity for each of the next 2 crops under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).  
(f)Effect of ViolationIn the event of the violation of a contract under subsection (e) by a producer, the producer shall reimburse the Secretary for the full amount of the assistance provided to the producer under this section.  
4.Livestock assistance 
(a)DefinitionsIn this section: 
(1)Disaster countyThe term disaster county means a county included in the geographic area covered by a qualifying natural disaster declaration for calendar year 2004.   
(2)Qualifying natural disaster declarationThe term qualifying natural disaster declaration means— 
(A)a natural disaster declared by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or  
(B)a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  
(b)Livestock assistance program 
(1)Assistance available 
(A)In generalSubject to subsection (c), the Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to establish a program under which payments are made to livestock producers for losses in a disaster county.   
(B)CriteriaTo carry out the program, the Secretary shall use the criteria established to carry out the 1999 Livestock Assistance Program, except that, in lieu of the gross revenue criteria used for the 1999 Livestock Assistance Program, the Secretary shall use the adjusted gross income limitation contained in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308-3a).  
(c)Relationship of livestock assistance programsThe amount of assistance that the producers would otherwise receive for a loss under the livestock assistance program shall be reduced by the amount of the assistance that the producers receive under any other livestock assistance program, as determined by the Secretary.  
5.FundingThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this Act, and such funds shall remain available to carry out this Act until expended.  
6.Regulations 
 (a) In general The Secretary may promulgate such regulations as are necessary to implement this Act.  
 (b) Procedure The promulgation of the regulations and administration of this Act shall be made without regard to— 
 (1) the notice and comment provisions of section 553 of title 5, United States Code;  
 (2) the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and  
 (3) chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).  
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code.  
 
